DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 15 and 16 is/are rejected under 35 U.S.C. 102 (a)(1) as being clearly anticipated by Wu et al. (J of Material Chemistry A)
The Wu et al reference teaches a molybdenum disulfide, note entire reference.  The molybdenum disulfide is in the 1T crystal phase, note page 14061.  The molybdenum disulfide is placed on carbon fibers, note scheme one and figure 3.  The molybdenum disulfide in a structured form.  The molybdenum disulfide has the same 1T crystal as claimed and made in claim one, the disulfide of Wu et al is inherently a catalyst for generating hydrogen of claim 15.
With respect to claim 16, the Wu et al reference teaches the molybdenum disulfide on a carbon fiber.

		Examiner’s Remarks

Claims 1 to 14 stand allowed over the prior art, as there is no teaching in the art to use carbon monoxide to convert the molybdenum disulfide from the 2H to the 1T crystal structure.
The Sharma et al reference is merely cited of interest as showing the state of the art in conversion of the molybdenum disulfide crystals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714